Citation Nr: 1710840	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  17-04 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort Harrison, Montana


THE ISSUE

Entitlement to reimbursement or payment of medical expenses for treatment provided to the Veteran at Southeast Colorado Hospital in Springfield, Colorado, from December 2 to December 22, 2015.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel





INTRODUCTION

The appellant served on active duty in the Army from November 1948 to May 1952, including service in Korea.  The appellant is the recipient of the Bronze Star Medal, the Purple Heart Medal, and the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) from determinations of the Department of Veterans Affairs (VA) Medical Center in Fort Harrison, Montana.

The Board has reviewed the paper files provided by the Agency of Original Jurisdiction (AOJ), as well as additional records in the appellant's electronic Veterans Benefits Management System (VBMS) and Virtual VA folders.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advance age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking payment of or reimbursement for private medical expenses incurred from December 2 to December 22, 2015, at Southeast Colorado Hospital.  

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.54 (2016).

In this case, the record provided to the Board by the AOJ is incomplete.  As best the Board can discern from the limited record provided, the AOJ has concluded that the medical expenses incurred by the appellant from December 2 to 22, 2015, at Southeast Colorado Hospital were not authorized in advance.  The basis for this conclusion, however, is entirely unclear absent any documentation in the available record.  According to the appellant, Southeast Colorado Hospital did contact VA on December 2, 2015, for the purpose of seeking authorization for 21 days of swing bed care following his discharge from acute care.  Further, the appellant reports that he and his family were expressly advised by Southeast Colorado Hospital that such "swing bed" care had been authorized by VA.  

The record on appeal does contain evidence showing that on December 3, 2015, VA noted that the appellant had been transferred to a swing bed at Southeast Colorado Hospital and that there were no discharge plans at that time.  See e.g. March 2016 CAPRI file in Virtual VA.  

Unfortunately, however, without any additional information, the Board is unable to determine whether the treatment at issue here was authorized in advance.  On remand, therefore, the AOJ should undertake the necessary efforts to obtain records of treatment at Southeast Colorado Hospital for the period in question, as well as records documenting the communications between VA and Southeast Colorado Hospital regarding authorization of such treatment.  

Should the evidence reflect that the treatment at issue here was not authorized in advance, the appellant may still be entitled to payment or reimbursement pursuant to either 38 U.S.C.A. §§ 1728 or 1725 (West 2014).

Under 38 U.S.C.A. § 1728, VA may reimburse Veterans entitled to hospital care or medical services for the reasonable value of such services that are provided by a non-VA facility if:  (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non-service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability, or (D) for any illness, injury, or dental condition in the case of a Veteran who (i) is a participant in a vocational rehabilitation program and (ii) is medically determined to have been in need of care or treatment to make possible such Veteran's entrance into a course of training, or prevent interruption of a course of training, or hasten the return to a course of training which was interrupted because of such illness, injury, or dental condition; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical, or treatment had been or would have been refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  All three requirements must be met before payment or reimbursement can be authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997).

The term "emergency treatment" as used in section 1728 is defined as medical care or services furnished when:  (A) VA facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer.  38 U.S.C.A. § 1725(f)(1).  

The limited record provided by the AOJ appears to suggest that the appellant's claim was denied as it was determined that the treatment provided was not for a service-connected disability.  See e.g. letter dated May 26, 2016.  The record, however, establishes that the appellant has been in receipt of a permanent and a total service-connected disability rating since 2002, rendering moot the requirement that the treatment at issue be for a service-connected disability.  

Moreover, the AOJ appears to have concluded that the treatment provided by Southeast Colorado Hospital between December 2 and 22, 2015, was not emergent in nature.  The record, however, contains no indication how such a determination was reached.  No explanation was provided for this assertion.  

As best the Board can discern from the limited record provided by the AOJ, on November 29, 2015, the appellant was admitted to Southeast Colorado Hospital after he fell and fractured his ribs.  On admission, the appellant was also diagnosed as having bilateral lower lobe pneumonia.  The appellant remained in a "critical care" bed at Southeast Colorado Hospital through December 1, 2015.  Apparently, VA authorization was provided for this period of treatment and reimbursement for these medical expenses is not in dispute.  

On December 2, 2015, however, the appellant was apparently transferred from a critical care bed to a "swing bed" at Southeast Colorado Hospital.  He was released on December 22, 2015.  Although the clinical records of the treatment at Southeast Colorado Hospital were not provided to the Board by the AOJ, according to limited VA notes in CAPRI, the appellant continued to receive IV antibiotics after his transfer to a "swing bed" and was further described as having difficulty breathing with talking.  See e.g. December 7, 2015 addendum.  This raises the question of whether the appellant's medical condition was such that he could be safely transferred to a VA facility.  

Additionally, the record suggests that the Denver VA Medical Center was more than five hours away from the appellant's home.  There is no specific information in the record regarding the geographic accessibility of the nearest VA medical facility, its availability, or whether the Veteran's condition on December 2, 2015, was such that he could have been transferred safely to an available VA facility.  The Board therefore concludes that a VA medical opinion is necessary to determine whether the care provided to the appellant between December 2 and December 22, 2015, was for an emergent condition and whether a VA facility was feasibly available.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Secure all available VA medical, administrative, and/or telephone records pertaining to the Veteran related to his November 29 through December 22, 2015, medical care, including records of all contacts between VA and Southeast Colorado Hospital. 

2.  After obtaining any necessary authorization from the appellant, request a complete copy of his treatment records from Southeast Colorado Hospital records pertaining to his November 29 through December 22, 2015, medical care.  These records should include all available medical, administrative, and telephone records pertaining to the appellant, including records of all contacts between Southeast Colorado Hospital and VA.  

3.  Invite the appellant to submit evidence of contacts between the appellant and his family members and 1) VA; and 2) Southeast Colorado Hospital.  This evidence should include specific details about what information was provided, who provided it, how it was provided, when it was provided, and what information, if any, is believed to be contradictory.

3.  Provide the entire claims file to a VA health care provider for the purpose of obtaining an opinion.  After reviewing the record, the clinician should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that:

a) the medical care provided to the appellant from December 2 to December 22, 2015, was rendered in the context of a medical emergency of such a nature that delay would have been hazardous to the life or health of the appellant.  
b) given the appellant's medical condition, would it have been feasible to safely transfer the appellant to an available VA facility or another Federal facility, and if so, when such transfer would have been feasible; 

In making these determinations, the clinician must consider the time of onset of the appellant's symptoms, the urgency of his medical condition at the time, the relative distance of the travel involved, the nature of the treatment involved, and the length of any delay that would have been required to obtain treatment from a VA facility.

4.  When the development requested has been completed, readjudicate the issue on appeal, first considering whether the treatment at issue was authorized and, if not, whether payment or reimbursement for that treatment is warranted under either 38 U.S.C.A. §§ 1725 or 1728.  If the benefits sought are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





